NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 8 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROSI GODINEZ, an individual,                    No.    16-56339

                Plaintiff-Appellee,             D.C. No.
                                                2:15-cv-01652-RSWL-SS
 v.

ALTA-DENA CERTIFIED DAIRY, LLC, a               MEMORANDUM*
limited liability company and DOES, 1-20
inclusive,

                Defendants-Appellants.

                   Appeal from the United States District Court
                      for the Central District of California
                   Ronald S.W. Lew, District Judge, Presiding

                      Argued and Submitted February 8, 2018
                               Pasadena, California

Before: CALLAHAN and NGUYEN, Circuit Judges, and BATAILLON,**
District Judge.

      Alta-Dena Certified Dairy, LLC appeals the district court's judgment,

following a jury trial, in favor of Rosi Godinez. Godinez filed a wrongful

termination action after Alta-Dena fired her. The district court awarded $544,505

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Joseph F. Bataillon, United States District Judge for
the District of Nebraska, sitting by designation.
in damages, $557,150 in statutory attorneys’ fees, and $19,456.75 in expert fees.

We have jurisdiction pursuant to 28 U.S.C. § 1291. We conclude that there is no

basis for setting aside the verdict, nor is there any reversible error.

      1. The district court properly awarded front pay as an equitable remedy

under California’s Fair Employment and Housing Act, Cal. Gov’t Code §§ 12940,

12945, and the amount of front pay awarded by the jury was not excessive. See

Boehm v. Am. Broad. Co., 929 F.2d 482, 488 (9th Cir. 1991); Horsford v. Bd. of

Trs. of Cal. State Univ., 33 Cal. Rptr. 3d 644, 666-67 (Ct. App. 2005).

      2. The district court did not err in using a general verdict rather than a

specific verdict form, as such a decision is generally left to the sound discretion of

the court. See Floyd v. Laws, 929 F.2d 1390, 1395 (9th Cir. 1991); Landes Constr.

Co. v. Royal Bank of Can., 833 F.2d 1365, 1374 (9th Cir. 1987).

      3. The front and back pay damages were not too speculative, as the

evidence supported such awards.

      4. Godinez exhausted her administrative remedies as determined by the

district court. See Rickards v. United Parcel Serv., Inc., 142 Cal. Rptr. 3d 916,

919-20 (Ct. App. 2012); Blum v. Superior Court, 45 Cal. Rptr. 3d 902, 909 (Ct.

App. 2006).

      5. The evidence was conflicting regarding the existence of an

accommodation offer, and there was substantial evidence to support the jury’s


                                            2                                   16-56339
finding. The record and instructions, taken as a whole, support the district court’s

response to the jury question. See Swinton v. Potomac Corp., 270 F.3d 794, 807

(9th Cir. 2001).

      6. Substantial evidence supported the district court’s and jury’s findings and

determinations on all of the remaining claims. See Hangarter v. Provident Life &

Accident Ins., 373 F.3d 998, 1008 (9th Cir. 2004).

      7. In awarding attorneys’ fees, the district court did not clearly err in its

factual findings or abuse its discretion in determining the amount. See Ferland v.

Conrad Credit Corp., 244 F.3d 1145, 1147-48 (9th Cir. 2001) (per curiam).

      AFFIRMED.




                                           3                                     16-56339